Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                  PageID.2106      Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 ABUDUFATAH ABDULLA, ASIA MUSA,
 MANAL ALI, WAGDI ALI, MOHAMED
 ALI, and G.A.,

                       Plaintiffs,                           Case Number 18-12073
 v.                                                          Honorable David M. Lawson

 KIRSTJEN NIELSEN, DEPARTMENT OF
 HOMELAND SECURITY, DONALD NEUFELD,
 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES, LEE CISSNA,
 and CORINNA LUNA,

                   Defendants,
 ____________________________________________/

      OPINION AND ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
           JUDGMENT AND DISMISSING COMPLAINT WITH PREJUDICE

        Plaintiff Abudufatah Abdulla, a United States citizen, filed Form I-130 petitions (Petition

 for Alien Relative) on behalf of his wife and four children, Yemeni citizens, seeking their entry

 into the United States. The United States Customs and Immigration Service (USCIS) rejected the

 petitions for want of sufficient evidence of the validity of the marriage and parentage of the

 children. The Board of Immigration Appeals (BIA) affirmed the decision and denied Abdulla’s

 motion to reopen or for reconsideration. He has filed a five-count complaint challenging the BIA’s

 decisions. The government has moved for summary judgment. Because Abdulla has not shown

 that the BIA committed reversable error or that his constitutional rights were violated, the motion

 will be granted, and the complaint will be dismissed.

                                                 I.

        Abdulla filed five separate I-130 immigrant petitions on behalf of his claimed family

 members and co-plaintiffs Asia Musa (his wife), Mohamed Ali, Wagdi Ali, Manal Ali, and “G.A.”
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                  PageID.2107       Page 2 of 12



 (his children). He alleged that he married Asia Musa on September 25, 2002. In support of the

 validity of the marriage, Abdulla submitted a Yemeni marriage contract dated September 25, 2002.

 The contract, however, was not registered with the Yemeni civil authority until nearly seven years

 later, on July 29, 2009, despite Yemeni law requiring registration within fifteen days after

 consummating the marriage. In addition to submitting the marriage documents, Abdulla also

 submitted a death certificate for Musa’s prior husband, Mohamed Muthana Ali Saleh, to establish

 that Musa was legally free to marry Abdulla. The death certificate is dated December 15, 2002,

 but states that Saleh died approximately twenty months earlier on February 25, 2001.

        Due to the discrepancies, the USCIS requested that Abdulla provide secondary evidence

 so that it could determine whether the record contained sufficient and reliable evidence of Saleh’s

 death, and therefore whether the marriage to Musa was legal. Secondary evidence can include

 certain affidavits, medical records, and religious documents where necessary. 8 C.F.R. §§

 103.2(b)(2)(i), 204.2. Abdulla responded with affidavits, which, he says, validate the marriage

 between him and Musa. The USCIS reviewed the submission and all documentation submitted in

 support of the I-130 petition and issued a decision denying the petition. The agency determined

 that Abdulla had not submitted sufficient documentary evidence to establish his marriage with

 Musa was valid.

        Abdulla also filed I-130 petitions on behalf of each of Musa’s four children who, he alleges,

 are his own children as well. Because the children’s birth certificates were not registered

 contemporaneously at the time of birth, the USCIS directed Abdulla to submit secondary or DNA

 evidence to establish the parentage for Wagdi Ali, Mohamed Ali, and Manal Ali. Abdulla was not

 asked to submit DNA evidence of parentage for G.A. because Abdulla is listed as his father on the




                                                 -2-
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                    PageID.2108       Page 3 of 12



 birth certificate. Abdulla responded to the requests with personal statements, evidence that he had

 requested DNA testing, affidavits, and some photographs.

        The USCIS denied each of Abdulla’s petitions on behalf of Musa’s children, determining

 they were not considered biological children or stepchildren. The USCIS found that the children

 did not qualify as stepchildren because Abdulla did not submit secondary evidence to prove

 Musa’s prior marriage had ended and she was free to marry Abdulla. Since he failed to prove that

 he was legally married to Musa, he could not prove Musa’s children were his stepchildren.

 Additionally, the USCIS determined that the children did not qualify as Abdulla’s biological

 children because he failed to submit sufficient evidence of their parentage. For Wagdi, Mohamed,

 and Manal, Musa’s prior husband was listed on their birth certificates, and Abdulla had failed to

 provide DNA evidence showing he was their father. For all of Musa’s children, Abdulla had failed

 to present evidence that they had been legitimated or that a bona fide parent-child relationship

 existed.

        Abdulla appealed the USCIS’s decision to the BIA. The BIA dismissed the appeal,

 concluding that Abdulla had not established that Musa was free legally to marry him and finding

 it significant that Abdulla had failed to submit secondary evidence as requested. After the BIA

 issued its decision, Abdulla filed a motion to reopen or for reconsideration, accompanied by

 evidence about the conditions in Yemen and new DNA evidence.

        The BIA treated the motion as a motion to reopen sua sponte and denied it for lack of

 jurisdiction because of certain filing deficiencies. Abdulla did not sign the appeal, and the attorney

 who did sign it failed to include documentation that she had the authority to act for Abdulla.

 Alternatively, the BIA reviewed the additional evidence and denied the motion on the merits




                                                  -3-
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                    PageID.2109        Page 4 of 12



 because Abdulla had failed to submit evidence relevant to “[t]he critical issue in this case . . . the

 validity of [Abdulla’s] current marriage to Musa.” (ECF No. 11-1, PageID.64).

        After the BIA denied Abdulla’s motion to reopen or for reconsideration, he filed his

 complaint in this Court for himself and his family members. They allege that they are entitled to

 relief under the Mandamus Act (count 1) and the Administrative Procedures Act (APA) (count 2);

 and that their rights to substantive (count 3) and procedural (count 4) due process have been

 violated. The complaint contains an additional count for mandamus (count 5) and asks for similar

 relief under the Declaratory Judgment Act (count 6). Abdulla contends that the BIA erred because

 he properly established that his co-plaintiffs are his legal family members. He also argues that the

 error amounted to a denial of his constitutional rights because he has a right to live in the same

 country as his family, and because Yemeni petitions are subject to a higher standard of proof than

 other immigration petitions. The defendants respond that the BIA did not err because Abdulla

 could not show his marriage to plaintiff Asia Musa was valid, and therefore could not show he was

 the lawful father of the four plaintiff children. Moreover, his constitutional rights were not violated

 because the right to live with his family does not override immigration laws, and he received all

 process that was due to him.

        The defendants have moved for summary judgment.

                                                   II.

        “Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.’” Pittman v. Experian

 Information Solutions, Inc., 901 F.3d 619, 627 (6th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)).

 “The moving party bears the burden of showing that no genuine issues of material fact exist,” and

 it “must demonstrate the ‘basis for its motion, and identify[] those portions of the pleadings,



                                                  -4-
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                    PageID.2110       Page 5 of 12



 depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

 which it believes demonstrate the absence of a genuine issue of material fact.’” Id. at 627-28

 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)).

        To oppose that showing, “[t]he nonmoving party ‘must set forth specific facts showing that

 there is a genuine issue for trial.’” Id. at 628 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 250 (1986)). “The reviewing court must then determine ‘whether the evidence presents a

 sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

 must prevail as a matter of law.’” Pittman, 901 F.3d at 628 (quoting Anderson, 477 U.S. at 251-

 52). In doing so, the Court must “view the facts and draw all reasonable inferences in favor of the

 non-moving party.” Ibid. (quoting Matsushita, 475 U.S. at 587).

        Although the plaintiffs contest the BIA’s conclusions as to the facts supporting the I-130

 petitions, the basic procedural facts are the focus of the plaintiffs’ claims. There is no material

 dispute as to those. Where the material facts are mostly settled, and the question before the court

 is purely a legal one, the summary judgment procedure is well suited for resolution of the case.

 See Cincom Sys., Inc. v. Novelis Corp., 581 F.3d 431, 435 (6th Cir. 2009).

                                                  A.

        The plaintiffs insist that they have furnished enough evidence to show that Abdulla’s

 marriage to Musa is valid, the defendants have denied the petitions in bad faith, and that the

 decisions of the USCIS and BIA are arbitrary and capricious. They contend that they are entitled

 to an order under the Mandamus Act and section 706 of the APA compelling a favorable

 adjudication. The defendants argue that the requests to compel agency actions must be dismissed

 because there are no outstanding agency actions to compel.




                                                  -5-
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                       PageID.2111        Page 6 of 12



         Mandamus jurisdiction in federal courts is codified at 28 U.S.C. § 1361, which states that

 “[t]he district courts shall have original jurisdiction of any action in the nature of mandamus to

 compel an officer or employee of the United States or any agency thereof to perform a duty owed

 to the plaintiff.” But mandamus relief is available only when three requirements are met: “(1) the

 plaintiff has a clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other

 adequate remedy available to the plaintiff.” Carson v. U.S. Office of Special Counsel, 633 F.3d

 487, 491 (6th Cir. 2011) (quotation marks omitted). The defendant has a clear duty when the

 action that the plaintiff seeks to compel is not discretionary. Ibid.

         Under the APA, a court may set aside final agency action only if it is “arbitrary, capricious,

 an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); GTE

 Midwest, Inc. v. FCC, 233 F.3d 341, 344 (6th Cir. 2000). That standard “is the least demanding

 form of judicial review of administrative action.” David ex rel. Farmers Bank & Capital Trust

 Co. of Frankfort, Ky. v. Ky. Fin. Cos. Ret. Plan, 887 F.2d 689, 693 (6th Cir. 1989) (“The arbitrary

 and capricious standard is the most deferential standard of judicial review of agency action,

 upholding those outcomes supported by a reasoned explanation, based upon the evidence in the

 record as a whole.”). The APA standard is especially deferential in the context of immigration

 policy. See Fiallo v. Bell, 430 U.S. 787, 792 (1977).

         When a plaintiff seeks both mandamus relief and relief under the APA, courts apply the

 same principles and standards both to determine jurisdiction and to assess the merits. Nelson v.

 United States, 107 F. App’x 469, 471 (6th Cir. 2004).

         There is no outstanding duty owed to the plaintiffs in this case. The USCIS and the BIA

 already have adjudicated the I-130 petitions, the BIA appeals, and the motions to reopen or

 reconsider. Therefore, these claims must be dismissed. Hussein v. Beecroft, 782 F. App’x 437,



                                                    -6-
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                   PageID.2112       Page 7 of 12



 442 (6th Cir. 2019); see also Martinez, et al. v. Mayorkas, No. 13-485, 2014 WL 4908447, at *1

 (S.D. Ohio 2014) (holding that dismissal of I-130 action is proper once the petition has been

 adjudicated); Elbeghdad v. USCIS, No. 07-0020, 2008 WL 4405044 at * 1 (S.D. Ohio 2008)

 (holding that USCIS’s adjudication of the action rendered moot the petition to compel agency

 action).

         Moreover, “a claim under § 706(1) can proceed only where a plaintiff asserts that an agency

 failed to take a discrete agency action that it is required to take.” Hammond v. Bausman, No. 11-

 2666, 2011 WL 4590501, at *2 (E.D.Pa. Sept. 30, 2011). The plaintiffs make no such assertion

 here.

                                                  B.

         The plaintiffs also ask this Court to reverse the final decision of the BIA denying Abdulla’s

 motion to reopen or reconsider because the BIA acted arbitrarily or capriciously when it

 determined that Abdulla had not established that his marriage to Musa was valid nor that Abdulla

 was legally the father of the children plaintiffs. With the motion to reopen or reconsider, Abdulla

 submitted new evidence of arranged marriages in Yemen and DNA evidence proving the children

 were biologically his. The BIA held that “the new evidence . . . is unrelated to the issue of the

 termination of [Musa’s] prior marriage,” and denied his appeal. (ECF No. 11-1, PageID.64). The

 BIA also rejected the motion on the grounds that it lacked jurisdiction over the claim due to

 Abdulla’s filing deficiencies, that is, that his attorney who signed the motion had failed to submit

 the correct form documenting the authorization to file the motion.

         In order for Abdulla to succeed on his petition for both Musa and the children, he must

 establish that Musa’s prior marriage to Saleh had terminated. See 8 C.F.R. § 204.2. As the USCIS

 points out, both the death certificate documenting the death of Musa’s first husband and the



                                                  -7-
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                    PageID.2113       Page 8 of 12



 marriage certificate documenting Abdulla’s marriage to Musa were recorded years after the related

 events they sought to memorialize, calling into question their reliability. See Matter of Lugo-

 Guadiana, 12 I. & N. Dec. 726, 729 (BIA 1968) (“The same weight does not attach to a delayed

 birth certificate, such as the one before us, as would attach to one contemporaneous with the actual

 birth.”).

         Because the long-delayed filings raised questions on the certificates’ validity, the USCIS

 asked Abdulla for secondary evidence. In response, Abdulla says he submitted two affidavits

 establishing the validity of the marriage, although the Court has not been able to locate the

 affidavits in the roughly 1,500-page administrative record. The defendants argue that affidavits

 are not considered secondary evidence. On this point, the regulations conflict. In the section

 dealing with submission of benefits requests, the regulation discusses “Submitting secondary

 evidence and affidavits.” 8 C.F.R. § 103.2(b)(2)(i). The regulation implies a distinction between

 secondary evidence and affidavits, explaining that “[s]econdary evidence must overcome the

 unavailability of primary evidence, and affidavits must overcome the unavailability of both

 primary and secondary evidence.” Ibid. However, the section addressing petitions for admission

 of relatives states that “[s]econdary evidence may include . . . [s]uch evidence of the marriage and

 termination of prior marriages as religious documents, tribal records, census records, or affidavits.”

 8 C.F.R. § 204.2(b)(2)(i) (emphasis added). Nonetheless, the regulations plainly authorize the

 agency to give the affidavits the weight it deems appropriate. 8 C.F.R. § 103.2 (“The determination

 of what evidence is credible and the weight to be given that evidence shall be within the sole

 discretion of the Service.”).

         Moreover, the USCIS is not required to accept any evidence that is not considered primary

 evidence. See 8 C.F.R. § 204.1(f)(1) (“Documentary evidence . . . must be in the form of primary



                                                  -8-
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                      PageID.2114        Page 9 of 12



 evidence, if available. When it is established that primary evidence is not available, secondary

 evidence may be accepted.”) (emphasis added). It cannot be said, therefore, that the USCIS’s

 decision that Abdulla failed to establish the validity of his marriage to Musa with the evidence he

 provided was arbitrary or capricious. See Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins.

 Co., 463 U.S. 29, 43 (1983) (stating that a court should set aside an agency decision only “if the

 agency has relied on factors which Congress has not intended it to consider, entirely failed to

 consider an important aspect of the problem, offered an explanation for its decision that runs

 counter to the evidence before the agency, or is so implausible that it could not be ascribed to a

 difference in view or the product of agency expertise”).

         Similarly, the USCIS decisions denying classification of Musa’s children as Abdulla’s

 children were not arbitrary or capricious. The agency entertained two theories of parentage: that

 the children were Abdulla’s biological children, or that they were his stepchildren from Musa’s

 prior marriage. It found, though, that Abdulla failed to submit satisfactory evidence that the

 children were born in wedlock, that he had legitimated them before their 18th birthdays, or that he

 had established bona fide father-child relationships with them before their 21st birthdays as

 required by 8 C.F.R. § 204.2.

         According to the regulation, if the petition is submitted by the purported father of a child

 born out of wedlock, the father must show that he is the natural father and that a bona fide parent-

 child relationship was established when the child was under 21 years old. “Primary evidence to

 establish that the petitioner is the child’s natural father is the beneficiary’s birth certificate, issued

 by civil authorities and showing the father’s name”, and “evidence of a parent/child relationship

 should establish more than merely a biological relationship.” 8 C.F.R. § 204.2(d)(2)(iii). Wagdi




                                                    -9-
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                     PageID.2115        Page 10 of 12



  Ali, Mohamed Ali, and Manal Ali had a different man’s name as their father on their birth

  certificates. Therefore, even with the DNA evidence, Abdulla did not meet the statutory criteria.

         Abdulla’s name is on G.A.’s birth certificate, so Abdulla could establish that G.A. is his

  legitimate child only if he could show that Musa’s prior marriage was legally terminated by the

  time Musa bore G.A. See 8 C.F.R. § 204.2(d)(2)(i) (“If a petition is submitted by the father, the

  birth certificate of the child, a marriage certificate of the parents, and proof of legal termination of

  the parents’ prior marriages, if any, issued by civil authorities must accompany the petition.”).

  However, the USCIS found that the late-registered death certificate of Musa’s prior husband and

  affidavits were insufficient evidence that Musa’s prior marriage was legally terminated, and she

  was legally free to marry Abdulla. It concluded, therefore, that Abdulla failed to show that G.A.

  was his child for purposes of the immigration laws. Because the USCIS was free to reject the non-

  primary evidence presented by affidavit, it properly applied the applicable regulation when

  reaching its conclusion.

         Finally, the BIA did not err when concluding that it lacked jurisdiction over Abdulla’s

  motion. A motion to reopen or reconsider must be made by “the Service, or by the party affected

  by the decision.” 8 C.F.R. § 1003.2(a). Here, the motion was made and signed by Abdulla’s

  attorney. That is permissible as long as the motion accompanies the requisite authorization forms,

  which it did not. That filing deficiency prevented the BIA from having proper jurisdiction.

                                                    C.

         Nor can the plaintiffs prevail on their constitutional claims. Abdulla argues that the

  defendants have violated his substantive due process rights to family integrity and privacy. In

  support, Abdulla says that the Supreme Court has recognized the right to maintain a family, the

  right to marry, and the right of marital privacy, and cites the seminal caselaw. In none of the cases



                                                   -10-
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                    PageID.2116      Page 11 of 12



  Abdulla cites, however, did the plaintiff challenge immigration decisions or petition to live with

  non-citizen family members.

         Abdulla’s right to maintain a family does not override Congress’ power to regulate

  immigration. Gebhardt v. Nielsen, 879 F.3d 980, 988 (9th Cir. 2018) (concluding that “that theory

  runs headlong into Congress’ plenary power over immigration” (citing Landon v. Plasencia, 459

  U.S. 21, 32 (1982))); Bangura v. Hansen, 434 F.3d 487, 495 (6th Cir. 2006); see also Morales-

  Izquierdo v. Dep't of Homeland Sec., 600 F.3d 1076, 1091 (9th Cir. 2010) (holding that “lawfully

  denying Morales’ adjustment of status does not violate any of his or his family’s substantive rights

  protected by the Due Process Clause” even “when the impact of our immigration laws is to scatter

  a family or to require some United States citizen children to move to another country with their

  parent”); Alharbi v. Miller, 368 F. Supp. 3d 527, 571 (E.D.N.Y. 2019) (“The right to be in the

  United States cannot be tacked onto other fundamental rights, lest they be expanded far beyond

  their intended constitutional reach.”).

         Abdulla also asserts a procedural due process claim. Due process rights only attach once

  a plaintiff asserts a liberty or property interest. Almario v. Attorney Gen., 872 F.2d 147, 151 (6th

  Cir. 1989). To establish a liberty or property interest, the plaintiff must demonstrate that the

  Constitution or a federal or state statute grants him a protected right. Ibid.

         Even assuming that the plaintiff has a protected liberty interest, he received all process due

  to him. Here, Abdulla received notice of USCIS’s intent to deny the petitions, an opportunity to

  submit supplemental evidence, an opinion regarding the reasons for denial, and an appeal. That is

  all that is required. See Cabrera-Ramos v. Gonzales, 233 F. App’x 449, 453 (6th Cir. 2007) (“In

  [the immigration] context, due process requires notice reasonably calculated to provide actual

  notice of the proceeding and a meaningful opportunity to be heard.”); Gebhardt, 879 F.3d at 988.



                                                   -11-
Case 2:18-cv-12073-DML-DRG ECF No. 40 filed 05/20/20                   PageID.2117       Page 12 of 12



                                                  III.

         Even when looking at the material facts in the light most favorable to the plaintiffs, Abdulla

  and his family members have not shown that the BIA acted arbitrarily or capriciously by declining

  to reopen their case, or that they were deprived of due process.

         Accordingly, it is ORDERED that the defendants’ motion for summary judgment (ECF

  No. 22) is GRANTED.

         It is further ORDERED that the complaint is DISMISSED WITH PREJUDICE.

                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
                                                               United States District Judge

  Dated: May 20, 2020




                                                 -12-
